Per Curiam.
Defendant, Paul Dolan, appeals from a jury verdict convicting him of manslaughter and from a sentence by the Hall County District Court of incarceration in the Nebraska Penal and Correctional Complex for not less than 6 years and 8 months to not more than 20 years. Dolan was originally charged with second degree murder and attempted second degree murder as a result of the death of Robert Nelson and the injury of Kevin Coffin. Nelson was killed and Coffin injured when the car Dolan was driving rammed Nelson’s motorcycle from behind. Nelson was driving the motorcycle and Coffin was his passenger. The incident took place near Grand Island, Nebraska, following a fight and a high-speed chase.
Dolan has been incarcerated at the Nebraska Penal and Correctional Complex since June 25, 1985, awaiting appeal. State v. Roth, ante p. 119, 382 N.W.2d 348 (1986), controls the disposition of this case. Dolan has served the maximum time authorized by Neb. Rev. Stat. § 39-669.20 (Reissue 1984) for manslaughter resulting from the operation of a motor vehicle. It is therefore ordered that he be released immediately.
Remanded with directions.